Citation Nr: 0803430	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In December 
2006, the veteran appeared in a videoconference hearing 
before the undersigned. 


FINDING OF FACT

A back disorder was not manifested in service or for nine 
years after service discharge, and the preponderance of the 
evidence is against a finding that it is related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005 and September 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As service 
connection for a back disorder is being denied herein, any 
prejudice presented by the late notice regarding disability 
evaluations and effective dates is moot.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, and the veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that his current back disorder is 
related to service.  Specifically, he asserts that he injured 
his back when fell off a truck during service which is the 
cause of his current disorder. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
the present case, this presumption does not apply as the 
medical evidence discussed infra shows that arthritis did not 
manifest until many years after discharge.

There is no doubt that the veteran currently has a back 
disorder as noted in multiple records.  For example, a 
December 2005 VA examination report noted diagnoses of 
degenerative disc disease, status post surgery times two, 
diffuse muscle spasms, and paralumbar enthesopathies, 
possible lumbar root irritation on the right side.  

However, service medical records are completely silent as to 
any complaints or findings of a back disorder.  While on the 
Report of Medical History at service discharge the veteran 
indicated that he had back trouble (specifically upper back 
pain), the examination report at service discharge noted a 
normal spine/musculoskeletal evaluation.  

Additionally, there is no competent medical evidence that his 
current back disorder is related to service.  In fact, the 
evidence points to a post-service incident as the 
precipitating factor in his current disability.  Post-service 
records are replete with complaints of back pain beginning in 
June 1984 after an accident on the job.  For example, a June 
1984 record from D. Miller, M.D. noted that the veteran 
indicated that his low back pain began earlier in the month 
while lifting a heavy piece of railroad equipment.  The 
evidence demonstrates that in October 1984, the veteran 
underwent left L4 and L5 laminotomy and excision of L4-L5 
disc, and in April 1992 right L5-S1 partial hemilaminectomy 
and discectomy with S1 foraminotomy.  In any case, a back 
disorder did not manifest until nine years after service 
discharge.  In view of the lengthy period without treatment 
and lack of documented evidence of continuity of 
symptomatology weighs against the claim. 

Furthermore, two opinions have specifically addressed whether 
the veteran's current disorder is related to service.  A 
December 2005 VA spine examination report, for which the 
examiner reviewed the claims folder in conjunction with 
examination of the veteran, noted that the only treatment the 
veteran had was when he had his accident working with the 
railroad company with two surgeries.  The examiner opined 
that the veteran's back disorder was less likely than not 
related to the incident in service.  Also, a May 2006 letter 
from G. Schoephoerster, M.D. noted that he had been caring 
for the veteran since December 1987.  In addressing the 
veteran's inquiry whether a fall off a truck could result in 
lumbar disc disease, Dr. Schoephoerster noted that it was 
known that lumbar disc disease can be spontaneous and 
certainly exacerbated by trauma, poor back care, and improper 
lifting techniques.  He stated, however, that it was unknown 
whether the veteran's back disorder was specifically related 
to his fall off the truck.  The Board notes that this latter 
opinion is the strongest opinion concerning the relationship 
of the veteran's disorder to service and it is of a 
speculative nature.  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102     

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his friends.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).    

In this capacity, the Board finds the veteran and his friends 
are competent to attest to their observations/contemporaneous 
knowledge of the veteran's fall in service, his change in 
activities after returning from service, and of his current 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that the veteran's current back 
disorder is related to service) because they do not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Although the Board sympathizes with the veteran's 
difficulties with his back disorder, the Board is constrained 
to abide by VA regulations.

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


